DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed January 19, 2021, with respect to the title have been fully considered and are persuasive.  The objection of October 28, 2020 has been withdrawn. 
Applicant’s arguments, see 12, filed January, with respect to the have been fully considered and are persuasive.  The double patenting rejection of October 28, 2020 has been withdrawn. 	Applicant’s arguments, see pages 9-12, filed January, with respect to amended claim 21  have been fully considered and are persuasive.  The rejection of October 28, 2020 has been withdrawn.
Applicant's arguments filed January 19, 2021 with respect to claims 1 and 9 have been fully considered but they are not persuasive. As discussed in the attached interview summary, upon further consideration of Sung '128 examiner found that it can still read and the amended claims 1 and 9 as shown below.
Status of the Claims
Claims 6, 16-20, 24-25 are canceled.  Claims 27-28 are added.  No new matter.  Claims 1-5, 7-15, 21-23, and 26-28 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 8-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US 2017/0222128).
Claim 1, Sung discloses (Fig. 1 and annotated Fig. 2 below) a memory device, comprising: 	a memory cell (132/131/135/133, MRAM structure,  Para [0035], hereinafter “cell”) overlying (cell overlies 100) a substrate (100, semiconductor substrate, Para [0043]), wherein the memory cell comprises a data storage structure (135, MTJ, Para [0036]) disposed between (135 is between 131 and 133) a lower electrode (131, bottom electrode, Para [0036]) and an upper electrode (133, top electrode, Para [0037]);	an upper interconnect wire (123’, metal line, Para [0035]) overlying and contacting the upper electrode (123’ overlies and contacts 133);	a first inter-level dielectric (ILD) layer (129, dielectric layer, Para [0042])  surrounding the memory cell and the upper interconnect wire (129 surrounds cell and 123’); 	a second ILD layer (125, inter-metal dielectric, Para [0035]) overlying the first ILD layer and surrounding the upper interconnect wire (125 overlies 129 and surrounds 123’); 	a sidewall spacer (127A/B/C, first dielectric layer/second dielectric layer/third dielectric layer, Para [0038]) laterally surrounding the memory cell (127A/B/C laterally surrounds cell), wherein the sidewall spacer has a first sidewall abutting the first ILD layer (top right sidewall of 127B abuts 129, hereinafter “first”) and a second sidewall abutting the second ILD layer (bottom right sidewall of 127B abuts 125, hereinafter “second” see Fig. 13A); and	an interconnect wire (inter, metal via not labeled, Para [0043]) disposed within the second ILD layer (inter is within 125) and laterally offset from the memory cell (inter is laterally offset from cell), wherein a top surface of the upper interconnect wire is aligned with a top surface of the interconnect 123’ in cell is aligned with top surface of inter), and wherein a bottommost surface of the interconnect wire is vertically above a bottom surface of the upper electrode (bottom surface of inter is vertically above bottom surface of 133).	
    PNG
    media_image1.png
    591
    851
    media_image1.png
    Greyscale
	Claim 2, Sung discloses (Figs. 1- 2) the memory device of claim 1, wherein an upper surface (upper surface of 127B on the end, hereinafter “upper”) of the sidewall spacer continuously extends from the first sidewall to the second sidewall (upper extends continuously from first to second), wherein the upper surface of the sidewall spacer abuts the first ILD layer (upper abuts 129).	Claim 8, Sung discloses (Figs. 1- 2) the memory device of claim 1, wherein a top surface of the upper electrode is disposed along a substantially level horizontal line (top surface of 133 disposed along a substantially level horizontal line labeled 133A in Fig. 1), and wherein a bottom surface of the upper interconnect wire is disposed along the substantially level horizontal line (bottom surface of 123’ is 133A).	Claim 9, Sung discloses (Fig. 16) an integrated chip, comprising: 	a first memory cell (left 131/135/133, bottom electrode/MTJ/top electrode, Para [0052], hereinafter “1st”)  and a second memory cell (right 131/135/133, hereinafter “2nd”) overlying (1st and 2nd overly substrate 100 not labeled in Fig. 16)  a substrate (100, semiconductor substrate, Para [0031] shown in Fig. 1A) and laterally offset from one another by a first distance (the distance from 131s is considered first distance, hereinafter “1st dist”), wherein the first and second memory cells comprise a data storage structure (135, MTJ, Para [0036]) disposed between (135 is between 131 and 133) a bottom electrode (131, bottom electrode, Para [0036]) and a top electrode (133, top electrode, Para [0036]), respectively; 	a plurality of conductive wires (123’, metal lines, Para [0060]) overlying the top electrode of the first and second memory cells (123’ overlie 133 of 1st and 2nd); 		a first inter-level dielectric (ILD) layer (127C, third dielectric layer, Para [0038]) wrapped around the first and second memory cells and the conductive wires (127C is wrapped around 1st and 2nd and 123’), wherein the first ILD layer comprises sidewalls defining a recess (sidewalls of 127C face downward creating a recess, hereinafter “recess”) between the first and second memory cells (recess is between 1st and 2nd); 	a dielectric protection layer (129, dielectric layer, Para [0042]) disposed within the recess (129 is within recess) such that a top surface of the dielectric protection layer is aligned with a top surface of the first ILD layer (top surface of 129 is aligned with lower top surface of 127C), wherein the dielectric protection layer contacts the sidewalls of the first ILD layer defining the recess (129 contacts to bottom sidewall of 127C which defines recess); and 	a sidewall spacer (127B, second dielectric layer, para [0053]) laterally surrounding the data storage structure and the top electrode of the first and second memory cell (127B laterally surrounds 1st 2nd), wherein the sidewall spacer comprises a segment that continuously extends along the first distance (portion of 127B continuously extends along 1st dist), wherein the dielectric protection layer directly overlies the segment of the sidewall spacer (129 directly overlaps the portion of 127B).	Claim 10, Sung discloses (Fig. 16) the integrated chip of claim 9, wherein the dielectric protection layer is spaced laterally between sidewalls of the sidewall spacer (129 is spaced laterally between sidewalls of 127B).	Claim 11, Sung discloses (Fig. 16) the integrated chip of claim 9, wherein a top surface of the sidewall spacer is disposed beneath the top surface of the dielectric protection layer (center top surface of 127B is disposed beneath top surface of 129).	Claim 14, Sung discloses (Fig. 16) the integrated chip of claim 9, wherein a first conductive wire in the plurality of conductive wires (123’ in 1st) contacts a top surface of the top electrode of the first memory cell (123’ in 1st contact top surface of 133 in 1st) and extends along opposing sidewalls of the top electrode of the first memory cell (123’ in 1st extends along opposing sidewalls of 133 in 1st).	Claim 15, Sung discloses (Fig. 16) the integrated chip of claim 9, further comprising: 	a second ILD layer (125, low-k dielectric, Para [0057]) overlying the first ILD layer (125 overlies 127C) and laterally enclosing the plurality of conductive wires (125 laterally enclosed 123’); 	wherein a first sidewall of the sidewall spacer contacts the first ILD layer (upper left sidewall of 127B contacts 127C) and a second sidewall of the sidewall spacer contacts the second ILD layer (lower right sidewall of 127C contacts 125 on far right).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang (US 2019/0165041).
Claim 1, Chuang discloses (Fig. 1) a memory device, comprising: 	a memory cell (130, MTJ cell, Para [0024]) overlying (130 overlies 100) a substrate (100, semiconductor substrate, Para [0023]), wherein the memory cell comprises a data storage structure (130 includes data storage not labeled but under 133, Para [0003] –[0004]), hereinafter “data”) disposed between a lower electrode (131, bottom electrode via, Para [0024]) and an upper electrode (133, top electrode, Para [0032]); 	an upper interconnect wire (125A’, metal line, Para [0024]) overlying and contacting the upper electrode (125A’ overlies 133 and contacts it); 	a first inter-level dielectric (ILD) layer (unlabeled in Fig. 1, labeled in Fig. 14, 143, dielectric layer, Para [0040]) surrounding the memory cell and the upper interconnect wire (143 laterally surrounds 130 and 125A’); 	a second ILD layer (127, inter-metal dielectric, Para [0025]) overlying the first ILD layer (127 overlies 143) and surrounding the upper interconnect wire (127 surrounds 125A’);		a sidewall spacer (128, spacer, Para [0026]) laterally surrounding the memory cell (128 laterally surrounds 130), wherein the sidewall spacer has a first sidewall abutting the first ILD layer (upper arc sidewall of 128 abuts 143, hereinafter “1st”) and a second sidewall abutting the second ILD layer (right sidewall of 128 abuts 127, hereinafter “2nd”); and 	an interconnect wire (125B’, metal layer, Para [0044]) disposed within the second ILD layer (125B’ is disposed within 127) and laterally offset from the memory cell (125B’ is laterally offset from 130), wherein a top surface of the upper interconnect wire is aligned with a top surface of the interconnect wire (top surface of 125A’is aligned with top surface of 125B’), and wherein a bottommost 125B’ shown as indentations is vertically above a bottom surface of 133).	Claim 2, Chuang discloses (Fig. 1) the memory device of claim 1, wherein an upper surface of the sidewall spacer continuously extends from the first sidewall to the second sidewall (upper surface of 128 extends continuously from 1st to 2nd, hereinafter “upper”), wherein the upper surface of the sidewall spacer abuts the first ILD layer (upper abuts 143).	Claim 3, Chuang discloses (Fig. 1) the memory device of claim 2, wherein the upper surface of the sidewall spacer is spaced vertically between a top surface of the data storage structure and a bottom surface of the data storage structure (upper is between top surface of data and bottom surface of data).	Claim 7, Chuang discloses (Fig. 1) the memory device of claim 1, wherein a bottom surface of the upper interconnect wire is aligned with the bottommost surface of the interconnect wire (bottom surface of 125A’is aligned with bottommost surface of 125B’ shown as indent)	Claim(s) 9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US 2017/0222128) alternate rejection.	Claim 9, Sung discloses (Fig. 16) an integrated chip, comprising: 	a first memory cell (left 131/132/135/133, bottom electrode/BEVA/MTJ/top electrode, Para [0036], hereinafter “1st”)  and a second memory cell (right 131/132/135/133, hereinafter “2nd”) overlying (1st and 2nd overly substrate 100 not labeled in Fig. 16)  a substrate (100, semiconductor substrate, Para [0031] shown in Fig. 1A) and laterally offset from one another by a first distance (the distance from center of 132 to other 132 is considered first distance, hereinafter “1st dist”), wherein the first and second memory cells comprise a data storage structure (135, MTJ, Para [0036]) disposed between (135 is between 131 and 133) a bottom electrode (131, bottom electrode, Para [0036]) and a top electrode (133, top electrode, Para [0036]), respectively; 123’, metal lines, Para [0060]) overlying the top electrode of the first and second memory cells (123’ overlie 133 of 1st and 2nd); 		a first inter-level dielectric (ILD) layer (127B, second dielectric layer, Para [0038]) wrapped around the first and second memory cells and the conductive wires (under BRI 127B is wrapped around 1st and 2nd and 123’), wherein the first ILD layer comprises sidewalls defining a recess (sidewalls of 127B face upward creating a recess, hereinafter “recess”) between the first and second memory cells (recess is between 1st and 2nd); 	a dielectric protection layer (129, dielectric layer, Para [0042]) disposed within the recess (129 is within recess) such that a top surface of the dielectric protection layer is aligned with a top surface of the first ILD layer (top surface of 129 is aligned with top surface at point of 127B), wherein the dielectric protection layer contacts the sidewalls of the first ILD layer defining the recess (129 contacts sidewalls of 127B that defines recess); and 	a sidewall spacer (161, lining layer, para [0048]) laterally surrounding the data storage structure and the top electrode of the first and second memory cell (under BRI 161 laterally surrounds 135/133 of 1st and 2nd), wherein the sidewall spacer comprises a segment that continuously extends along the first distance (portion of 161 continuously extends along 1st dist), wherein the dielectric protection layer directly overlies the segment of the sidewall spacer (129 directly overlies the portion of 161).	Claim 12, Sung discloses (Fig. 16) the integrated chip of claim 9, further comprising: 	an etch stop layer (127C, third dielectric layer is a nitride (SiN) where nitride may be etch stop layer, Para [0023], [0038]), overlying the first ILD layer (127C overlies 127B), wherein the etch stop layer laterally surrounds the conductive wires (127C laterally surrounds 123’), and 	wherein the top surface of the dielectric protection layer and the top surface of the first ILD layer abut a bottom surface of the etch stop layer (top surface of 129 and 127B abut bottom surface of 127C). 	Claim 13, Sung discloses (Fig. 16) the integrated chip of claim 12, wherein a top surface of the top electrode of the first and second memory cells is aligned with the top surface of the first ILD layer (under BRI top surface of 123’in 1st and 2nd are aligned with top surface (point) of 127B).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2017/0222128) in view of Cho (US 2010/0178714).	Claim 4, Sung discloses (Figs. 1-2) the memory device of claim 1, wherein the sidewall spacer (127A/B/C) comprises: 	a first sidewall spacer (127A/127C) comprising a first material (127A/127C have first material Para [0038]) that is disposed along outer sidewalls of the upper electrode (127A/127C disposed along outer sidewalls of 133); and 	a second sidewall spacer (127B) comprising a second material (127B has a second material, Para [0038]) that is disposed along outer sidewalls of the first sidewall spacer and that extends over the substrate (127B is disposed along outer sidewalls of 127A/127C and extends over 100).	Sung does not explicitly disclose wherein the first material is different than the second material.	However, Cho discloses (Figs 2-3) a second sidewall spacer (174, second spacer made from 173, Para [0026]) along a first sidewall spacer (172, first spacer made from 171, Para [0036]) where the first spacer is made from a different material than the second spacer (171 may be aluminum oxide and 173 Claim 5, Sung in view of Cho discloses the memory device of claim 4.	Sung discloses (Figs. 1-2) wherein a top surface of the second sidewall spacer is disposed above a top surface of the first sidewall spacer (top surface of 127B is above a top surface of 127A/127C).
Allowable Subject Matter
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: t	Regarding Claim 21 (from which claims 22-23, and 26 depend), wherein the interconnect wire comprises a second protrusion that is disposed along an outer sidewall of the second sidewall spacer, wherein the second sidewall spacer is disposed laterally between the first protrusion and the second protrusion, and wherein the bottom surface of the first protrusion is vertically above a bottom surface of the second protrusion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819